Case: 14-1440    Document: 2      Page: 1   Filed: 06/04/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         RANDALL CHRISTOPHER ALLEN,
               Plaintiff-Appellant,

                             v.

                     STATE FARM,
                   Defendant-Appellee.
                 ______________________

                       2014-1440
                 ______________________

   Appeal from the United States District Court for the
Eastern District of Pennsylvania in No. 2:13-cv-05985-PD,
Judge Paul S. Diamond.
                 ______________________

  Before NEWMAN, RADER, and HUGHES, Circuit Judges.

PER CURIAM.
                        ORDER
    The court considers whether this appeal should be
dismissed.
    Randall Christopher Allen appeals from an order of
the United States District Court for the Eastern District
of Pennsylvania dismissing his complaint concerning,
inter alia, an automobile accident. This court is a court of
Case: 14-1440        Document: 2   Page: 2      Filed: 06/04/2014



2                                         ALLEN   v. STATE FARM



limited jurisdiction and does not have jurisdiction over
this appeal. 28 U.S.C. § 1295.
    We also note that a copy of Allen’s appeal was trans-
mitted to the United States Court of Appeals for the Third
Circuit. Thus, it is unnecessary for us to transfer the
duplicative appeal transmitted to this court.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The appeal is dismissed.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
s26